DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires a closure panel that moves between 1st open door access default position and 2nd closed sealing position. Then the claim requires a heat selective activation link latch assembly that is “in communication” with the closure panel in the default position. 
At the instant, the claim is indefinite since there is no explanation of how the closure panel is movable between the positions and how the link latch assembly interact with the closure panel in the default position. 
As described, the link latch assembly comprises a door support rod (28) pivotally mounted to the frame that will maintain the closure panel in the default position.
When there is a fire, the link latch assembly comprises a sealing material (M) that will melt, allowing the supporting rod to move away, allowing the closure panel to move to the closed sealing position.
Correction is required.

Claim 1 requires that the second closed sealing position is upon activation. However, it is unclear upon activation of what. Correction is required.

Claim 1 further requires that the closure further comprises a heat activated sealing material. However, how is activated? As described, the closure requires that during fire, the closure panel is moved to the closed sealing position, the fire will activate the material to seal the closure panel. Correction is required.

Claim 5 requires the elements of the latch assembly. However, the claim fails to establish the connection with the closure panel. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,651,331 to Cleri in view of DE 29818225 (DE 225), GB 2291912 to Ward, and US Pat Application Publication No 20080001128 to Goldberg.

    PNG
    media_image1.png
    889
    1267
    media_image1.png
    Greyscale

Cleri discloses a fire safety closure for a pet door. The closure comprises a support and guide frame (22, 24) secured about a pet door opening in a wall or door (12); a slidable closure panel (50) retained within the guide frame (at 40) and movable between a 1st open door access default position (fig 5) and a second closed sealing position upon activation (fig 4).
First, Cleri fails to disclose that the safety closure comprises a heat selective action link latch assembly in the support and guide frame in communication with the closure panel in the default open position. Cleri discloses the use of a detector unit (82) that in the event of a fire, it will activate a motor (60) to move a closure panel toward closed sealing position.

    PNG
    media_image2.png
    797
    1199
    media_image2.png
    Greyscale

DE 225 teaches that it is well known in the art to provide a safety closure with a heat selective action link latch assembly in a frame (not shown) in communication with a closure panel (5) in the default open position, so during a fire event, the assembly will break to allow the closure panel to move from an open position to a closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fire safety closure described by Cleri with a heat selective action link latch assembly, as taught by DE 225, in order to provide a quick way to move the closure panel to the closed position without the use of a motor/detection unit.

Second, Cleri fails to disclose that the closure panel comprises a fire resistance material. Cleri discloses that the closure panel will prevent a pet to re-enter to the building. 
Goldberg teaches that it is well known in the art to provide a surface (1) that comprises a fire resistance material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the closure panel described by Cleri with a fire resistance material, as taught by Goildberg, in order to prevent the fire to spread.

Finally, Cleri fails to disclose the use of a heat activated sealing material on the closure panel and a portion of the frame.

    PNG
    media_image3.png
    616
    793
    media_image3.png
    Greyscale

Ward teaches that it is well known in the art to provide a heat activated sealing material (5), of intumescent material, so as to expand and seal the area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fire safety closure described by Cleri with a heat activated sealing material, as taught by Ward, in order to expand and seal the area.

Cleri also illustrates that the support and guide frame comprise, spaced parallel side frame elements (34, 40) and an interconnecting bottom frame element (bottom), defining a channel (56) for the closure panel. 
As seen in for example fig 5, portions of the portions of the guide frame extend beyond the pet door defined opening.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,651,331 to Cleri in view of DE 29818225 (DE 225), GB 2291912 to Ward, US Pat Application Publication No 20080001128 to Goldberg and further in view of US Pat No 4,055,829 to Ruegsegger.
Cleri, as modified by DE 225, Ward and Goldberg, fails to disclose that the heat selective action link latch assembly further comprises a spring element. 
DE 225 teaches that the heat selective action link latch assembly comprises a pivotal door support rod (6a) and a fusible link extending from the rod (connection between 7 and 9).

    PNG
    media_image4.png
    471
    757
    media_image4.png
    Greyscale

Ruegsegger teaches that it is well known in the art to provide a spring element (80) in combination with a fusible element (10, 12) that is used to bias a rod member (90) to a desired position (to move 92 in contact with 94) when the fusible element is separated at certain temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat selective action link latch assembly described by Cleri, as modified by DE 225, Ward and Goldberg, with a spring, as taught by Ruegsegger, in order to aid in the movement of the support rod out of the path of the closure panel.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 20, 2022